                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

 Andrew Albert,                                      )
                                                     )
                         Plaintiff,                  )
                                                     )        Case No. 1:20-cv-901-WCG
                 v.                                  )
                                                     )
 Oshkosh Corporation, et al.,                        )
                                                     )
                         Defendants.                 )

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SURREPLY

       After a full round of briefing on Oshkosh’s Motion to Dismiss, through which the Court

has already received what Plaintiff himself describes as “voluminous materials” (Dkt. 34 at 2),

Plaintiff now seeks leave to file yet another 10-page brief in the form of an improper and

unjustified surreply. The Court should deny Plaintiff’s request because his arguments come

nowhere close to satisfying the limited criteria that justify a surreply.

        “Courts allow a surreply brief only in limited circumstances to address new arguments or

evidence raised in the reply brief or objections to the admissibility of the evidence cited in the

response.” Lawrenceburg Power, LLC v. Lawrenceburg Mun. Utilities, 410 F. Supp. 3d 943, 949

(S.D. Ind. 2019). Put another way, courts reject surreplies when “the issues were thoroughly

addressed in the prior brief” and when reply briefs do not “raise issues outside what was raised in

[the] response brief.” BioRx LLC v. Voith Holding Inc., 2016 WL 3566219, at *5 (E.D. Wis. June

27, 2016) (Griesbach, J.). Applied here, these standards show that Plaintiff is not entitled to a

surreply because Oshkosh’s Reply did not raise any new arguments or offer any new evidence.

       First, Plaintiff seeks to file a surreply to make arguments about an out-of-circuit district

court decision. (Dkt. 34-1 (“Surreply”) at 2-3.)         Not only are his arguments unavailing, they
violate the Court’s Local Rules. If Plaintiff thinks that case is a “pertinent and significant

authorit[y],” he should have filed a “Notice of Supplemental Authority” that “may not contain any

argument.” L.R. 7(k) (emphasis added). His proposed surreply is a clear end-run around that rule,

offering multiple pages of argument about a new case and repeating his Opposition’s prior

standing arguments, discussing again the same cases he already raised in the Opposition. (Dkt. 28

(“Opp’n”) at 9-12; Surreply at 2-3.) Nor is that non-binding district court decision “significant”:

it misreads Thole v. U.S. Bank’s relevance in determining standing in ERISA matters, for the same

reasons that Oshkosh has explained. 140 S. Ct. 1615 (2020). Thole did not limit its holding to

defined-benefit plans; the decision’s re-affirmance of the need for a concrete and personalized

injury applies equally in the defined-contribution context. See, e.g., Ortiz v. Am. Airlines, Inc.,

2020 WL 4504385, at *13 (N.D. Tex. Aug. 5, 2020) (applying Thole to find that defined-

contribution plan participants lacked standing), appeal filed, No. 20-10817 (5th Cir. Aug. 12,

2020). As Ortiz and the other precedent offered by Oshkosh’s prior briefing persuasively

demonstrate, Plaintiff lacks standing to bring claims based on funds in which he never invested.

(See MOL at 24-26; Dkt. 32 (“Reply”) at 14-15.)

       Second, Plaintiff’s argument that the Complaint’s recordkeeping chart is a “sound basis of

comparison” is not new, nor was Oshkosh’s argument raised for the first time in Reply. (Compare

Surreply at 6-9 with Opp’n at 13-20; see also MOL at 19-20; Reply at 10-12.) Plus, Plaintiff

mischaracterizes Oshkosh’s briefing on this point. In scrutinizing Plaintiff’s chart, Oshkosh did

not change “negative amounts” to “positive amounts,” nor did Oshkosh create any “method” or

charts for calculating fees at all. (Surreply at 6-7.) Oshkosh simply met Plaintiff’s Complaint on

its own terms, showing that if the Court applied the same framework that Plaintiff used to calculate

the alleged fees of other plans (direct compensation only) to Oshkosh’s Plan, it eviscerated any



                                                 2
possible inference of imprudence as to Oshkosh’s fees.               Plaintiff’s newest (and internally

contradictory) charts are not based on Oshkosh’s Reply. They are simply new arguments and

“calculations” by him that are improper in a surreply. And if Plaintiff thinks those allegations

were necessary to support his claim, they belonged in his Amended Complaint (or his original

Complaint), not some after-the-fact surreply. Finally, Plaintiff’s continued focus on his inapt

“RK&A” chart elides the more fundamental problem with his allegations—even assuming the

Plan’s fees are as he alleges, they are well within the range the Seventh Circuit has found to be

reflective of prudence and cannot support a plausible claim. (MOL at 2; Reply at 10.)

        Third, Plaintiff again argues that Seventh Circuit precedent does not foreclose his claims,

an argument purportedly appropriate for a surreply to “correct Defendants’ misrepresentations of

law raised for the first time in their reply brief.” (Surreply at 1, 3-6.) This is wrong. Plaintiff’s

arguments focus on cases that Oshkosh extensively addressed in its opening brief, and Oshkosh’s

Reply simply responded to Plaintiff’s failure to engage with those precedents in his Opposition.

If disagreeing with opposing counsel’s legal interpretations justified filing another brief, briefing

would never end. Moreover, Plaintiff continues to misapprehend the import of the Seventh Circuit

precedent at the center of those issues: Oshkosh is not arguing certain claims always fail as a

matter of law, but that Plaintiff’s “factual averments” are no different than those in the other cases

the Seventh Circuit has already rejected. (Surreply at 4; MOL 9-20; Reply at 2-12).1


1
  Plaintiff implies he has failed to meet the Seventh Circuit’s pleading standard because Oshkosh withheld
information. (Surreply at 3-4, n.3.) In fact, Oshkosh timely and appropriately responded to Plaintiff’s
statutory request for documents long before he filed his Opposition, and Oshkosh certainly is not trying to
“hide” anything about the Plan’s process. Plus, if Plaintiff believed that Oshkosh did not provide documents
that he was entitled to receive under ERISA, or that Oshkosh’s response was somehow insufficient, he
could have brought a claim to that effect under ERISA Section 104(b). He has not done so. Given that,
and considering that “ERISA plaintiffs typically have extensive information . . . because of ERISA’s
disclosure requirements,” Meiners v. Wells Fargo & Co., 898 F.3d 820, 823 (8th Cir. 2018), Plaintiff’s
insinuation that he is being held to an impossible standard rings hollow. The problem with Plaintiff’s claims
is not a lack of information, but that the Seventh Circuit has rejected materially similar allegations.
                                                     3
      In conclusion, the Court should deny Plaintiff’s motion for leave to file a surreply.

                                                       s/ Matthew J. Sharbaugh

Dated: November 25, 2020                              Deborah S. Davidson
                                                      Samuel D. Block
                                                      Morgan, Lewis & Bockius LLP
                                                      77 West Wacker Drive, Fifth Floor
                                                      Chicago, IL 60601
                                                      Telephone: 312.324.1159
                                                      Fax: 312.324.1001
                                                      deborah.davidson@morganlewis.com
                                                      samuel.block@morganlewis.com

Bernard J. Bobber                                     Jeremy P. Blumenfeld
Kevin J. Kinney                                       Morgan, Lewis & Bockius LLP
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.        1701 Market Street
1243 North 10th Street, Suite 200                     Philadelphia, PA 19103
Milwaukee, WI 53205                                   Telephone: 215.963.5258
Telephone: 414.239.6300                               Fax: 215.963.5001
Fax: 414.755.8289                                     jeremy.blumenfeld@morganlewis.com
bernard.bobber@ogletree.com
kevin.kinney@ogletree.com

Mark E. Schmidtke                                     Matthew J. Sharbaugh
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.        Morgan, Lewis & Bockius LLP
56 S. Washington Street, Suite 302                    1111 Pennsylvania Avenue, N.W.
Valparaiso, IN 46383                                  Washington, DC 20004
Telephone: 219.242.8668                               Telephone: 202.739.5623
Fax: 219.242.8669                                     Fax: 202.739.3001
mark.schmidtke@ogletree.com                           matthew.sharbaugh@morganlewis.com

                                                      Attorneys for Defendants




                                               4
